
	
		II
		112th CONGRESS
		1st Session
		S. 585
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2011
			Mr. Nelson of Nebraska
			 (for himself, Mr. Kerry,
			 Mr. Brown of Ohio,
			 Mr. Udall of Colorado,
			 Ms. Mikulski, Mr. Coons, and Mr.
			 Durbin) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To authorize the Secretary of Education to award grants
		  for the support of full-service community schools, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Full-Service Community Schools Act of
			 2011.
		2.PurposesThe purposes of this Act are the
			 following:
			(1)Providing support
			 for the planning, implementation, and operation of full-service community
			 schools.
			(2)Improving the
			 coordination and integration, accessibility, and effectiveness of services for
			 children and families, particularly for students attending high-poverty
			 schools, including high-poverty rural schools.
			(3)Enabling educators
			 and school personnel to complement and enrich efforts to improve academic
			 achievement and other results.
			(4)Ensuring that
			 children have the physical, social, and emotional well-being to come to school
			 ready to engage in the learning process every day.
			(5)Promoting and
			 enabling family and community engagement in the education of children.
			(6)Enabling more
			 efficient use of Federal, State, local, and private sector resources that serve
			 children and families.
			(7)Facilitating the
			 coordination and integration of programs and services operated by
			 community-based organizations, nonprofit organizations, and State, local, and
			 tribal governments.
			(8)Engaging students
			 as resources to their communities.
			(9)Engaging the
			 business community and other community organizations as partners in the
			 development and operation of full-service community schools.
			3.DefinitionsIn this Act:
			(1)ESEA
			 definitionsThe terms elementary school, local
			 educational agency, and secondary school have the meanings
			 given the terms in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
			(2)Full-service
			 community schoolThe term full-service community
			 school means a public elementary or secondary school that—
				(A)participates in a
			 community-based effort to coordinate and integrate educational, developmental,
			 family, health, and other comprehensive services through community-based
			 organizations and public and private partnerships; and
				(B)provides access to
			 such services to students, families, and the community, such as access during
			 the school year (including before- and after-school hours), as well as during
			 the summer.
				4.Local
			 programs
			(a)GrantsThe
			 Secretary of Education (in this Act referred to as the
			 Secretary) may award grants to eligible entities to assist
			 public elementary or secondary schools to function as full-service community
			 schools.
			(b)Use of
			 fundsGrants awarded under this section shall be used to—
				(1)coordinate not
			 less than 3 existing qualified services and provide not less than 2 additional
			 qualified services at 1 or more public elementary or secondary schools;
				(2)integrate multiple
			 services into a comprehensive, coordinated continuum supported by
			 research-based activities which achieve the performance goals established under
			 subsection (c)(4)(E) to meet the holistic needs of young people; and
				(3)if applicable,
			 coordinate and integrate services provided by community-based organizations and
			 government agencies with services provided by specialized instructional support
			 personnel.
				(c)ApplicationTo
			 seek a grant under this section, an eligible entity shall submit an application
			 to the Secretary at such time and in such manner as the Secretary may require.
			 The Secretary shall require that each such application include the
			 following:
				(1)A
			 description of the eligible entity.
				(2)A
			 memorandum of understanding among all partner entities that will assist the
			 eligible entity to coordinate and provide qualified services and that describes
			 the roles the partner entities will assume.
				(3)A
			 description of the capacity of the eligible entity to coordinate and provide
			 qualified services at a full-service community school.
				(4)A
			 comprehensive plan that includes descriptions of the following:
					(A)The student,
			 family, and school community to be served, including information about
			 demographic characteristics.
					(B)A needs assessment
			 that identifies the academic, physical, social, emotional, health, mental
			 health, and other needs of students, families, and community residents.
					(C)A community assets
			 assessment which identifies existing resources which could be aligned.
					(D)The most
			 appropriate metric to describe the plan’s reach within a community using
			 either—
						(i)the
			 number of families and students to be served, and the frequency of services;
			 or
						(ii)the
			 proportion of families and students to be served, and the frequency of
			 services.
						(E)Yearly measurable
			 performance goals, including an increase in the percentage of families and
			 students targeted for services each year of the program, which are consistent
			 with the following objectives:
						(i)Children are ready
			 for school.
						(ii)Students are
			 engaged and achieving academically.
						(iii)Students are
			 physically, mentally, socially, and emotionally healthy.
						(iv)Schools and
			 neighborhoods are safe and provide a positive climate for learning.
						(v)Families are
			 supportive and engaged in their children’s education.
						(vi)Students and
			 families are prepared for postsecondary education and 21st century
			 careers.
						(vii)Students are
			 contributing to their communities.
						(F)Performance
			 measures to monitor progress toward attainment of the goals established under
			 subparagraph (E), including a combination of the following, to the extent
			 applicable:
						(i)Multiple objective
			 measures of student achievement, including assessments, classroom grades, and
			 other means of assessing student performance.
						(ii)Attendance
			 (including absences related to illness and truancy) and chronic absenteeism
			 rates.
						(iii)Disciplinary
			 actions against students.
						(iv)Access to health
			 care and treatment of illnesses demonstrated to impact academic
			 achievement.
						(v)Performance in
			 making progress toward intervention services goals as established by
			 specialized instructional support personnel.
						(vi)Participation
			 rates by parents and family members in school-sanctioned activities and
			 activities that occur as a result of community and school collaboration, as
			 well as activities intended to support adult education and workforce
			 development.
						(vii)Number and
			 percentage of students and family members provided services under this
			 Act.
						(viii)Valid measures
			 of postsecondary education and career readiness.
						(ix)Service-learning
			 and community service participation rates.
						(G)Qualified
			 services, including existing and additional qualified services, to be
			 coordinated and provided by the eligible entity and its partner entities,
			 including an explanation of—
						(i)why
			 such services have been selected;
						(ii)how such
			 services will improve student academic achievement; and
						(iii)how such
			 services will address performance goals established under subparagraph
			 (E).
						(H)Plans to ensure
			 that each site has full-time coordination of qualified services at each
			 full-service community school, including coordination with existing specialized
			 instructional support personnel.
					(I)Planning,
			 coordination, management, and oversight of qualified services at each school to
			 be served, including the role of the school principal, partner entities,
			 parents, and members of the community.
					(J)Funding sources
			 for qualified services to be coordinated and provided at each school to be
			 served, whether such funding is derived from a grant under this section or from
			 other Federal, State, local, or private sources.
					(K)Plans for
			 professional development for personnel managing, coordinating, or delivering
			 qualified services at the schools to be served.
					(L)Plans for joint
			 utilization and maintenance of school facilities by the eligible entity and its
			 partner entities.
					(M)How the eligible
			 entity and its partner entities will focus services on schools eligible for a
			 schoolwide program under section 1114 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6314).
					(N)Plans for periodic
			 evaluation based upon attainment of the performance measures described in
			 subparagraph (F).
					(O)How the qualified
			 services will meet the principles of effectiveness described in subsection
			 (d).
					(5)A
			 plan for sustainability.
				(d)Principles of
			 effectivenessFor a program developed pursuant to this section to
			 meet principles of effectiveness, such program shall be based upon—
				(1)an assessment of
			 objective data regarding the need for the establishment of a full-service
			 community school and qualified services at each school to be served and in the
			 community involved;
				(2)an established set
			 of performance measures aimed at ensuring the availability and effectiveness of
			 high-quality services; and
				(3)if appropriate,
			 scientifically based research that provides evidence that the qualified
			 services involved will help students meet State and local student academic
			 achievement standards.
				(e)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 eligible entities that—
				(1)(A)will serve a minimum of
			 1 or more full-service community schools eligible for a schoolwide program
			 under section 1114 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6314), as part of a community- or district-wide strategy; or
					(B)include a local educational agency that
			 satisfies the requirements of—
						(i)subparagraph (A) or (B) of section
			 6211(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7345(b)(1)); or
						(ii)subparagraphs (A) and (B) of
			 section 6221(b)(1) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7351(b)(1)); and
						(2)will be connected
			 to a consortium comprised of a broad representation of stakeholders, or a
			 consortium demonstrating a history of effectiveness.
				(f)Grant
			 periodEach grant awarded under this section shall be for a
			 period of 5 years and may be renewed at the discretion of the Secretary based
			 on the eligible entity's demonstrated effectiveness in meeting the performance
			 goals and measures established under subparagraphs (E) and (F) of subsection
			 (c)(4).
			(g)PlanningThe
			 Secretary may authorize an eligible entity to use grant funds under this
			 section for planning purposes in an amount not greater than 10 percent of the
			 total grant amount.
			(h)Minimum
			 amountThe Secretary may not award a grant to an eligible entity
			 under this section in an amount that is less than $75,000 for each year of the
			 5-year grant period.
			(i)DefinitionsIn
			 this section—
				(1)the term
			 additional qualified services means qualified services directly
			 funded under this Act;
				(2)the term
			 eligible entity means a consortium of 1 or more local
			 educational agencies and 1 or more community-based organizations, nonprofit
			 organizations, or other public or private entities;
				(3)the term
			 existing qualified services means qualified services already
			 being financed, as of the time of the application, by Federal, State, local or
			 private sources, or volunteer activities being supported as of such time by
			 civic, business, faith-based, social, and other similar organizations;
			 and
				(4)the term
			 qualified services means any of the following:
					(A)Early childhood
			 education.
					(B)Remedial education
			 activities and enrichment activities, including expanded learning time.
					(C)Summer enrichment
			 and learning experiences.
					(D)Programs under the
			 Head Start Act, including Early Head Start programs.
					(E)Nurse home
			 visitation services.
					(F)Programs that
			 promote parental involvement and family literacy, including the Reading First,
			 Early Reading First, and William F. Goodling Even Start Family Literacy
			 programs authorized in part B of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6361 et seq.).
					(G)Mentoring and
			 other youth development programs.
					(H)Parent leadership
			 development activities.
					(I)Parenting
			 education activities.
					(J)Child care
			 services.
					(K)Community service
			 and service-learning opportunities.
					(L)Developmentally
			 appropriate physical education.
					(M)Programs that
			 provide assistance to students who have been truant, suspended, or
			 expelled.
					(N)Job training and
			 career counseling services.
					(O)Nutrition
			 services.
					(P)Primary health and
			 dental care.
					(Q)Mental health
			 counseling services.
					(R)Adult education,
			 including instruction in English as a second language.
					(S)Juvenile crime
			 prevention and rehabilitation programs.
					(T)Specialized
			 instructional support services.
					(U)Homeless
			 prevention services.
					(V)Other services
			 consistent with this Act.
					5.State
			 programs
			(a)GrantsThe
			 Secretary may award grants to State collaboratives to support the development
			 of full-service community school programs in accordance with this
			 section.
			(b)Use of
			 fundsGrants awarded under this section shall be used only for
			 the following:
				(1)Developing a State
			 comprehensive results and indicators framework to implement full-service
			 community schools, consistent with performance goals described in section
			 4(c)(4)(E).
				(2)Planning,
			 coordinating, and expanding the development of full-service community schools
			 in the State, particularly schools in high-poverty local educational agencies,
			 including high-poverty rural local educational agencies.
				(3)Providing
			 technical assistance and training for full-service community schools, including
			 professional development for personnel and creation of data collection and
			 evaluation systems.
				(4)Collecting,
			 evaluating, and reporting data about the progress of full-service community
			 schools.
				(5)Evaluating the
			 impact of State and Federal policies and guidelines on the ability of eligible
			 entities (as defined in section 4(i)) to integrate Federal and State programs
			 at full-service community schools, and taking action to make necessary
			 changes.
				(c)ApplicationTo
			 seek a grant under this section, a State collaborative shall submit an
			 application to the Secretary at such time and in such manner as the Secretary
			 may require. The Secretary shall require that each such application include the
			 following:
				(1)A
			 memorandum of understanding among all governmental agencies and nonprofit
			 organizations that will participate as members of the State
			 collaborative.
				(2)A
			 description of the expertise of each member of the State collaborative—
					(A)in coordinating
			 Federal and State programs across multiple agencies;
					(B)in working with
			 and developing the capacity of full-service community schools; and
					(C)in working with
			 high-poverty schools or rural schools and local educational agencies.
					(3)A
			 comprehensive plan describing how the grant will be used to plan, coordinate,
			 and expand the delivery of services at full-service community schools.
				(4)A
			 comprehensive accountability plan that will be used to demonstrate
			 effectiveness, including the measurable performance goals of the program and
			 performance measures to monitor progress and assess services’ impact on
			 students and families and academic achievement.
				(5)An explanation of
			 how the State collaborative will work to ensure State policies and guidelines
			 can support the development of full-service community schools, as well as
			 provide technical assistance and training, including professional development,
			 for full-service community schools.
				(6)An explanation of
			 how the State will collect and evaluate information on full-service community
			 schools.
				(d)Grant
			 periodEach grant awarded under this section shall be for a
			 period of 5 years.
			(e)Minimum
			 amountThe Secretary may not award a grant to a State
			 collaborative under this section in an amount that is less than $500,000 for
			 each year of the 5-year grant period.
			(f)DefinitionsFor
			 purposes of this section—
				(1)the term
			 State includes the several States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 American Samoa, Guam, the United States Virgin Islands, and any other territory
			 or possession of the United States; and
				(2)the term
			 State collaborative means a collaborative of a State educational
			 agency and not less than 2 other governmental agencies or nonprofit
			 organizations that provide services to children and families.
				6.Advisory
			 committee
			(a)EstablishmentThere
			 is hereby established an advisory committee to be known as the
			 Full-Service Community Schools Advisory Committee (in this
			 section referred to as the Advisory Committee).
			(b)DutiesSubject
			 to subsection (c), the Advisory Committee shall—
				(1)consult with the
			 Secretary on the development and implementation of programs under this
			 Act;
				(2)identify
			 strategies to improve the coordination of Federal programs in support of
			 full-service community schools; and
				(3)issue an annual
			 report to the Congress on efforts under this Act, including a description
			 of—
					(A)the results of
			 local and national evaluations of such efforts; and
					(B)the scope of
			 services being coordinated under this Act.
					(c)ConsultationIn
			 carrying out its duties under this section, the Advisory Committee shall
			 consult annually with eligible entities awarded grants under section 4, State
			 collaboratives awarded grants under section 5, and other entities with
			 expertise in operating full-service community schools.
			(d)MembersThe
			 Advisory Committee shall consist of 5 members as follows:
				(1)The Secretary of
			 Education (or the Secretary’s delegate).
				(2)The Attorney
			 General of the United States (or the Attorney General’s delegate).
				(3)The Secretary of
			 Agriculture (or the Secretary’s delegate).
				(4)The Secretary of
			 Health and Human Services (or the Secretary’s delegate).
				(5)The Secretary of
			 Labor (or the Secretary’s delegate).
				7.General
			 provisions
			(a)Technical
			 assistanceThe Secretary, directly or through grants, shall
			 provide such technical assistance as may be appropriate to accomplish the
			 purposes of this Act.
			(b)Evaluations by
			 secretaryThe Secretary shall conduct evaluations on the
			 effectiveness of grants under sections 4 and 5 in achieving the purposes of
			 this Act.
			(c)Evaluations by
			 granteesThe Secretary shall require each recipient of a grant
			 under this Act—
				(1)to conduct
			 periodic evaluations of the progress achieved with the grant toward achieving
			 the purposes of this Act;
				(2)to use such
			 evaluations to refine and improve activities conducted with the grant and the
			 performance measures for such activities; and
				(3)to make the
			 results of such evaluations publicly available, including by providing public
			 notice of such availability.
				(d)Construction
			 clauseNothing in this Act shall be construed to alter or
			 otherwise affect the rights, remedies, and procedures afforded school or school
			 district employees under Federal, State, or local laws (including applicable
			 regulations or court orders) or under the terms of collective bargaining
			 agreements, memoranda of understanding, or other agreements between such
			 employees and their employers.
			(e)Supplement, not
			 supplantFunds made available to a grantee under this Act may be
			 used only to supplement, and not supplant, any other Federal, State, or local
			 funds that would otherwise be available to carry out the activities assisted
			 under this Act.
			(f)Matching
			 funds
				(1)In
			 generalThe Secretary shall require each recipient of a grant
			 under this Act to provide matching funds from non-Federal sources in an amount
			 determined under paragraph (2).
				(2)Determination of
			 amount of match
					(A)Sliding
			 scaleSubject to subparagraph (B), the Secretary shall determine
			 the amount of matching funds to be required of a grantee under this subsection
			 based on a sliding fee scale that takes into account—
						(i)the
			 relative poverty of the population to be targeted by the grantee; and
						(ii)the
			 ability of the grantee to obtain such matching funds.
						(B)Maximum
			 amountThe Secretary may not require any grantee under this
			 section to provide matching funds in an amount that exceeds the amount of the
			 grant award.
					(3)In-kind
			 contributionsThe Secretary shall permit grantees under this
			 section to match funds in whole or in part with in-kind contributions.
				(4)ConsiderationNotwithstanding
			 this subsection, the Secretary shall not consider an applicant’s ability to
			 match funds when determining which applicants will receive grants under this
			 Act.
				(g)Special
			 ruleEntities receiving funds under this Act shall comply with
			 all existing Federal statutes that prohibit discrimination.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act such sums as may be necessary for each of fiscal years 2012 through
			 2016.
			(b)AllocationOf
			 the amounts appropriated to carry out this Act for each fiscal year—
				(1)85 percent shall be for section 4, and of
			 the funds allocated for new grants under such section, at least 10 percent
			 shall be made available for local educational agencies that satisfy the
			 requirements of—
					(A)subparagraph (A)
			 or (B) of section 6211(b)(1) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7345(b)(1)); or
					(B)subparagraphs (A)
			 and (B) of section 6221(b)(1) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7351(b)(1));
					(2)10 percent shall
			 be for section 5; and
				(3)5 percent shall be for subsections (a) and
			 (b) of section 7, of which not less than $500,000 shall be for technical
			 assistance under section 7(a).
				
